



Exhibit 10.13
        
FORM OF
LTIP UNIT AWARD AGREEMENT


ELLINGTON FINANCIAL INC.


2017 EQUITY INCENTIVE PLAN
[Name]
[ ] units
[Date]
Pursuant to the Ellington Financial LLC 2017 Equity Incentive Plan (the “Plan”)
and the Operating Partnership Agreement, for the provision of services to or for
the benefit of the Operating Partnership, Ellington Financial Inc., a Delaware
corporation (the “Company”), hereby grants to the individual named above (the
“Participant”) an Other Equity-Based Award (as defined in the Plan) in the form
of, and by causing the Operating Partnership to issue to the Participant named
above, the number of LTIP Units specified above. Capitalized terms not defined
herein shall have the meaning ascribed to them in the Plan, attached hereto as
Exhibit A, and the Operating Partnership Agreement, attached hereto as Exhibit
B. Where the context permits, references to the Company shall include any
successor to the Company.
1.
Grant of Restricted Profits Interest Units. The Company hereby grants to the
Participant an award of [ ] LTIP Units, subject to all of the terms and
conditions of this LTIP Unit Award Agreement (this “Award Agreement”), the
Operating Partnership Agreement and the Plan.



2.
Lapse of Restrictions.



(a)
Vesting and Forfeiture. Subject to the provisions set forth below and to the
extent that an LTIP Forfeiture Event (as defined below) has not occurred before
[ ] (the “Vesting Date”), the restrictions on transfer set forth in Section 2(b)
hereof shall lapse on the Vesting Date. If an LTIP Forfeiture Event occurs
before the applicable Vesting Date, the LTIP Units granted hereunder shall
immediately be extinguished and the Participant shall (i) thereafter not be
entitled to any allocations, distributions, payments or benefits of any kind
with respect to such LTIP Units as of the date of such LTIP Forfeiture Event and
(ii) immediately forfeit any capital account that is associated with the LTIP
Units as of the date of such LTIP Forfeiture Event. An “LTIP Forfeiture Event”
shall occur if (i) the Participant gives notice of the intention to resign the
Participant’s position as [ ] of the Company, or (ii) a “Forfeiture Event” (as
defined in the Participant’s employment agreement with the Company, Ellington
Financial Management LLC (the “Manager”), or any Affiliate of the Manager as
applicable) occurs.






--------------------------------------------------------------------------------







(b)
Restrictions. Until the restrictions on transfer of the LTIP Units lapse as
provided in Section 2(a) above, and except as otherwise provided in the Plan,
the Operating Partnership Agreement or this Award Agreement, no direct or
indirect transfer of the LTIP Units or any of the Participant’s rights with
respect thereto shall be permitted, except for transfers effectuated in
connection with a change in the Company’s capital structure as described in
Section 12 below. Unless the Committee determines otherwise, upon any attempt to
transfer the LTIP Units or any rights in respect of LTIP Units before the lapse
of such restrictions and in violation of the terms of this Award Agreement, such
LTIP Units, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the
Operating Partnership without consideration of any kind.



(c)
Conversion to Common Units. To the extent provided by the Operating Partnership
Agreement, upon the lapse of restrictions pursuant to Section 2(a) above, the
Participant shall, at his or her option, have the right to convert all or a
portion of his or her LTIP Units into Common Units; provided, however, that the
Participant may not exercise such right for less than 1,000 LTIP Units or, if
the Participant holds less than 1,000 LTIP Units, all of the vested LTIP Units
held by the Participant. Such conversion is conditioned on the Participant’s
compliance with all applicable procedures and policies as may be required by the
Board to effect such conversion. Notwithstanding the foregoing, the Board shall
have the right, but not the obligation, at any time to cause a conversion of
LTIP Units into Common Units.



3.
No Obligation to Register. The Operating Partnership shall be under no
obligation to register the LTIP Units pursuant to the Securities Act of 1933
(the “Securities Act”) or any other federal or state securities laws.



4.
Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the LTIP Units by any holder thereof in violation of the
provisions of this Award Agreement will be valid, and the Operating Partnership
will not transfer any of said LTIP Units on its books, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.



5.
No Voting Rights. Neither the Participant nor any successor in interest shall
have any voting rights with respect to the LTIP Units except to the extent the
LTIP Units are converted into Common Units.



6.
Distributions and Allocations. Subject to Section 2(a) above, the Participant
will be eligible to receive certain distributions and allocations with respect
to the LTIP Units by the Operating Partnership as set forth in the Operating
Partnership Agreement.



7.
Investment Representations. The Participant represents and warrants to the
Company that the Participant is acquiring the LTIP Units and to the extent such
LTIP Units are converted






--------------------------------------------------------------------------------





into Common Units, in each case, for the Participant’s own account and not with
a view to or for sale in connection with any distribution of the LTIP Units or,
as applicable, the Common Units. The Participant acknowledges that the LTIP
Units: (A) have not been and will not be registered under the Securities Act or
any other applicable law of the United States; (B) have not been approved,
disapproved or recommended by any U.S. federal, state or other securities
commission or regulatory authority and (C) constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act and cannot be resold or
transferred unless they are registered under the Securities Act or an exemption
from registration is available.


8.
Section 83(b) Election; Tax Withholding.



(a)
The Participant understands that the Participant (and not the Operating
Partnership) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Award Agreement. The Participant
shall pay to the Operating Partnership promptly upon request an amount equal to
the taxes, if any, the Operating Partnership determines it or any of its
Affiliates is required to withhold under applicable tax laws with respect to the
LTIP Units. The Participant hereby agrees to make an election under Section
83(b) of the Code with respect to the LTIP Units awarded hereunder. The
Participant has delivered with this Agreement a completed, executed copy of the
election form attached hereto as Exhibit C. The Participant agrees to file the
election (or to permit the Operating Partnership to file such election on the
Participant’s behalf) within thirty (30) days after the grant date with the IRS
Service Center at which the Participant files the Participant’s personal income
tax returns.



(b)
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE OPERATING PARTNERSHIP’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b) OF THE CODE. BY SIGNING THIS AWARD AGREEMENT, THE PARTICIPANT REPRESENTS
THAT THE PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS
CONTEMPLATED BY THIS AWARD AGREEMENT AND THAT THE PARTICIPANT IS RELYING SOLELY
ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR
ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS AND AGREES THAT THE PARTICIPANT
(AND NOT THE OPERATING PARTNERSHIP) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY
THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AWARD
AGREEMENT.



9.
Failure to Enforce Not a Waiver. The failure of the Company or the Operating
Partnership to enforce at any time any provision of this Award Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.



10.
Governing Law. This Award Agreement shall be governed by and construed according
to the laws of the State of Delaware without regard to its principles of
conflict of laws.








--------------------------------------------------------------------------------





11.
Incorporation of Plan. The Plan is hereby incorporated by reference and made a
part hereof, and the LTIP Units and this Award Agreement shall be subject to all
terms and conditions of the Plan. In the event of any conflict between the
provisions of this Award Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.



12.
Changes in Capital Structure. In the event of any merger, reorganization,
consolidation, recapitalization, special dividend or distribution (whether in
cash, shares or other property, other than the payment of any cash distributions
by the Company in the ordinary course), share split, reverse share split,
spin-off or similar transaction or other change in corporate structure affecting
the Common Shares of the Company or the value thereof, the LTIP Units shall be
appropriately adjusted so that the value of, and the rights relating to, the
LTIP Units are preserved in or impacted by such transaction in the same manner
that the value of, and the rights relating to, the Common Shares are preserved
in or impacted by such transaction.



13.
Section 409A. The issuance of the LTIP Units is intended to be grant of a
profits interest rather than a deferral of compensation pursuant to Section 409A
of the Code and this Award Agreement and the issuance of the LTIP Units
hereunder shall be construed and interpreted in accordance with such intent. Any
action required by either of the parties pursuant to this Award Agreement will
be performed in such a manner that the LTIP Units do not become subject to the
provisions of Section 409A of the Code or the Treasury regulations and other
interpretive guidance issued thereunder.



14.
Survival of Terms. This Award Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.



15.
Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.



16.
Agreement Not a Contract for Services. Neither the Plan, the granting of the
LTIP Units, this Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Participant has a right to continue to provide services as an
officer, director, employee, consultant or advisor of the Company or any
Affiliate for any period of time or at any specific rate of compensation.



17.
Authority of the Board or Committee. As set forth in the Plan, the Board or
Committee shall have full authority to interpret and construe the terms of the
Plan and this Award Agreement, which determination as to any such matter of
interpretation or construction shall be final, binding and conclusive.



18.
Severability. Should any provision of this Award Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Award
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original Award Agreement. Moreover, if one or more
of the provisions contained in this Award Agreement shall for any






--------------------------------------------------------------------------------





reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


19.
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan,
the Operating Partnership Agreement and this Award Agreement. The Participant
has read and understands the terms and provisions of the Plan, the Operating
Partnership Agreement and this Award Agreement, and accepts the LTIP Units
subject to all the terms and conditions of the Plan, the Operating Partnership
Agreement and this Award Agreement. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board or
Committee upon any questions arising under this Award Agreement.



(Signatures on following page)





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Award
Agreement on the day and year first above written.
ELLINGTON FINANCIAL INC.




By:        
Name:        
Title:    Secretary


ELLINGTON FINANCIAL OPERATING PARTNERSHIP LLC


By:    ELLINGTON FINANCIAL INC.
its managing member


                                
Name:    
Title: Secretary


[Name] (Participant)


        
    
Signature:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 



    











--------------------------------------------------------------------------------









EXHIBIT A
ELLINGTON FINANCIAL LLC
2017 equity incentive plan





--------------------------------------------------------------------------------









EXHIBIT B
LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF
ELLINGTON FINANCIAL OPERATING PARTNERSHIP LLC







--------------------------------------------------------------------------------







EXHIBIT C


SECTION 83(B) ELECTION FORM
The undersigned taxpayer has received an award of units (the “Property”) in a
Delaware limited liability company. The Property is intended to constitute a
“profits interest” within the meaning of Internal Revenue Service Revenue
Procedures 93-27 and 2001-43. Notwithstanding the foregoing, in the event that
(i) the Property constitutes a “capital interest” rather than a “profits
interest” or (ii) the undersigned taxpayer disposes of the Property within two
years following receipt thereof, the undersigned taxpayer hereby elects,
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the Property at the time of transfer over the amount paid
for the Property.
1.
The name, social security number and address of the undersigned (the
“Taxpayer”), and the taxable year for which this election is being made are:

Taxpayer’s Name:        _____________________    


Taxpayer’s Social
Security Number:          - -______        


Taxpayer’s Address:          _____________________    
_____________________                


Taxable Year:            Calendar Year 20__


2.
The Property that is the subject of this election is __________ LTIP Units in
Ellington Financial Operating Partnership LLC, a Delaware limited liability
company.



3.
The Property was transferred to the Taxpayer on ______________.



4.
The Property is subject to the following restrictions: The LTIP Units issued to
the Taxpayer are subject to various transfer restrictions and are subject to
forfeiture in the event certain service conditions are not satisfied.



5.
The fair market value of the Property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations) is $0.00.



6.
The amount paid by the Taxpayer for the Property is $0.00.



7.
The amount to include in gross income is $0.00.



The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the Property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the Property was transferred.


Dated:
 
 
 
 
 
 
Taxpayer's Signature










